DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	This communication is in response to the after final amendment of 8/25/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 6, 16-20 are currently pending in the application.


Allowable Subject Matter
3.        Claims 6 and 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4. 	6 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose receive a second packet from the second device in the first network, the second packet being bound for the first device in the first network, wherein the second packet includes the IP address of the second device in the first network as the source address and the IP address of the first device in the first network as the destination device; generate a duplicate of the second packet; and forward the duplicate of the second packet to a second device in the second network, the second device in the second network having an IP address that is identical to that of the first device in the first network. It is noted that the closest prior art, Pang et al. (US 2018/0287900), in view of Blocher et al. (US 2018/0375876), in view of Nam (US 2008/0222475), discloses a network element configured for tap aggregation that includes a first tap port and a set of tool ports to transmit network data received from the first tap port to a data analyzer. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473